FRASER, Chief Justice.
The appellant here is a salesman for school and college jewelry, caps and gowns, invitations, hand uniforms, year books and related items. He had worked under a written contract with appellee from 1955 to 1960. After the termination of the written contract in 1960, appellant continued to procure merchandise for his customers from appellee and its associated sideline companies. On May 3, 1963 appellee notified appellant that it considered the relationship theretofore existing at an end. Then, on May 8, 1963, appellee filed its suit in the District Court of El Paso County and asked for a temporary restraining order. On June 24, 1963, after having previously dissolved the temporary *208restraining order in all but one respect, the court entered the temporary injunction from which this appeal has been taken. This injunction enjoins appellant from inducing the breach of certain designated “contracts” between appellee and its customers for the life of these “contracts” pending a trial on the merits.
Appellant maintains that these “contracts” were and are unenforcible for several reasons and, because of this fact, the injunction should not have been granted and should now be dissolved. Appellant further maintains that because the so-called “contracts” could not have been the basis for any cause of action, the injunction as worded above should be dissolved. Appellant outlines a number of reasons why, in his opinion, the “contracts” were mere sales “gimicks” or purchase agreements which were not definite in their terms or mutually binding, and are vague and ambiguous.
We believe that regardless of whether these “contracts” were enforcible or not, the appellee had, by virtue of its “contracts” or written agreements, established a relationship between itself and the potential customers that constituted a definite thing of value. It will be noted here that the injunction does not attempt to restrain trade in any way by denying anyone the right to compete, nor are there any trade secrets or matters of that type involved. The injunction merely restrains appellant from inducing the breach of any existing arrangement between appellee and any of its customers during the life or term of such “contract” or agreement. We repeat — there is no question of violation of fiduciary relationship or any question involving trademarks, patents or secret customer lists involved, the appellant resting his case entirely on his position that the “contracts” being unenforcible, the injunction with the wording set forth above should not have been granted and should now be dissolved by this court. Many of the authorities cited by the appellant deal with situations where a breach of a contract is sought to be restrained or prevented, or the parties to said contracts are seeking to enforce the terms of the contract against each other, which is not our situation here. The trial court did not make any finding as to the legitimacy or enforcibility of the “contracts”, and appellee maintains that it had established a valuable right and relationship which appellant ought not be permitted to destroy. It is pointed out that these service agreements or “contracts” are the means and manner by which salesmen are permitted to deal with schools and various segments of the student bodies of the same. Wc do not believe we are called upon here to determine the validity or enforcibility of the so-called “contracts” as, in our opinion, the injunction was intended to preserve the status quo of the parties until the matter could be tried on its merits. The record shows a lawsuit pending with a substantial garnishment involved and other substantial matters to be determined.
There are many cases that hold that where a contractual relationship is involved, the trial court is clothed with wide discretion in granting temporary injunctions in order to keep and hold the matters and the parties in status quo. We believe that here appellee has satisfactorily outlined a probable right and probable wrong sufficient to justify the trial court’s action, and to negate any abuse of discretion on his part in granting the temporary injunction which, we repeat, restrains the appellant from “inducing a breach”. It is our opinion, therefore, that the trial court was within his discretionary powers in granting the injunction, especially in view of the fact that there are other matters pending in the lawsuit, and the enforcibility or legality of the “contracts” in question has not as yet been determined. Don D. Robey v. Sun Record Co. Inc., 5 Cir., 242 F.2d 684; Yarber v. Iglehart, Tex.Civ.App., 264 S.W.2d 474; Davis et al. v. Freeman et al., Tex.Civ.App., 347 S.W.2d 650; Richardson v. Terry et al., Tex.Civ.App., 212 S.W. 523.
*209It will be noted in many of the above cases that the court points up the necessity of maintaining the status quo between the parties, even though it is alleged that the contracts involved are not enforcible. In the case before us it is clear, from the record, that these arrangements or “contracts” had a great potential value to ap-pellee, and it is estimated by appellee that in ninety per cent of the cases they were carried out. This causes us to believe that the court was correct in enjoining appellant from trying to induce the parties to breach their written agreements with appellee.
Appellant’s point of error is accordingly overruled, and the action of the trial court is affirmed.